Exhibit 10.1
REGENERON PHARMACEUTICALS, INC.
AMENDED AND RESTATED 2000 LONG-TERM INCENTIVE PLAN
1. Purpose; Establishment
     The Regeneron Pharmaceuticals, Inc. 2000 Long-Term Incentive Plan (the
“Plan”) is intended to promote the interests of the Company (as defined below)
and its shareholders by providing officers and other employees of the Company
(including directors who are also employees of the Company) with appropriate
incentives and rewards to encourage them to enter into and continue in the
employ of the Company and to acquire a proprietary interest in the Long-Term
success of the Company; to compensate the Company’s nonemployee directors and
provide incentives to such nonemployee directors that are directly linked to
increases in stock value; and to reward the performance of individual officers,
other employees, consultants and nonemployee directors in fulfilling their
personal responsibilities for long-range achievements.
     The Plan was adopted and approved by the Board of Directors (defined below)
on April 25, 2000 and became effective as of such date, subject to the approval
of the shareholders of the Company which occurred on June 9, 2000. Thereafter,
and prior to the adoption and approval of this Amended and Restated 2000
Long-Term Incentive Plan, the Plan was amended from time to time by the Board of
Directors and such amendments were approved by the shareholders of the Company.
2. Definitions
     As used in the Plan, the following definitions apply to the terms indicated
below:

  (a)   “Affiliate” means any entity if, at the time of granting of an Award
(A) the Company, directly or indirectly, owns at least 50% of the combined
voting power of all classes of stock of such entity or at least 50% of the
ownership interests in such entity or (B) such entity, directly or indirectly,
owns at least 50% of the combined voting power of all classes of stock of the
Company.     (b)   “Agreement” shall mean the written agreement between the
Company and a Participant evidencing an Award.     (c)   “Award” shall mean any
Option, Restricted Stock, Phantom Stock, Stock Bonus or Other Award granted
pursuant to the terms of the Plan.     (d)   “Board of Directors” shall mean the
Board of Directors of Regeneron Pharmaceuticals, Inc.     (e)   A “Change in
Control” shall be deemed to have occurred if the event set forth in any one of
the following paragraphs shall have occurred:

  (1)   any Person is or becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 20% or more of the
Company’s then outstanding securities, excluding any Person who is an officer or
director of the Company or who becomes such a Beneficial Owner in connection
with a transaction described in clause (A) of paragraph (3) below; or     (2)  
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the Effective Date,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of di-

 



--------------------------------------------------------------------------------



 



      rectors of the Company) whose appointment or election by the Board of
Directors or nomination for election by the Company’s shareholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or

  (3)   there is consummated a merger or consolidation of the Company with any
other corporation other than (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company) representing 20% or more of the combined voting power of the
Company’s then outstanding securities; or     (4)   the shareholders of the
Company approve a plan of complete liquidation or dissolution of the Company or
there is consummated an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity at least 75% of the combined voting power of the voting securities
of which are owned by Persons in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

  (f)   “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.     (g)   “Committee”
shall mean, at the discretion of the Board of Directors, the full Board of
Directors or a committee of the Board of Directors, which shall consist of two
or more persons, each of whom, unless otherwise determined by the Board of
Directors, is an “outside director” within the meaning of Section 162(m) of the
Code and a “nonemployee director” within the meaning of Rule 16b-3.     (h)  
“Company” shall mean Regeneron Pharmaceuticals, Inc., a New York corporation,
and, where appropriate, each of its Affiliates.     (i)   “Company Stock” shall
mean the common stock of the Company, par value $.001 per share.     (j)  
“Covered Employee” shall have the meaning set forth in Section 162(m) of the
Code.     (k)   “Effective Date” shall mean April 25, 2000.     (l)   “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time.     (m)   The “Fair Market Value” of a share of Company Stock, as of a
date of determination, shall mean (1) the average of the high and low sales
price per share of Company Stock on the national securities exchange or national
market system on which such stock is principally traded on such date or, if such
date is not a trading day, on the last preceding date on which there was a sale
of such stock on such exchange, or (2) if the shares of Company Stock are not
then listed on a national securities exchange or national market system, or the
value of such shares is not otherwise determinable, such value as determined by
the Committee in good faith.     (n)   “Incentive Stock Option” shall mean an
Option that is an “incentive stock option” within the

 



--------------------------------------------------------------------------------



 



      meaning of Section 422 of the Code, or any successor provision, and that
is designated by the Committee as an Incentive Stock Option.

  (o)   “Nonemployee Director” shall mean a member of the Board of Directors who
is not an employee of the Company.     (p)   “Nonqualified Stock Option” shall
mean an Option other than an Incentive Stock Option.     (q)   “Option” shall
mean an option to purchase shares of Company Stock granted pursuant to Section 7
(or, with respect to a Nonemployee Director, pursuant to Section 12 hereof).    
(r)   “Other Award” shall mean an award granted pursuant to Section 11 hereof.  
  (s)   “Participant” shall mean an employee or consultant of the Company to
whom an Award is granted pursuant to the Plan, or upon the death of the employee
or consultant, his or her successors, heirs, executors and administrators, as
the case may be.     (t)   “Person” shall have the meaning set forth in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (1) the Company, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (4) a corporation owned, directly or indirectly,
by the shareholders of the Company in substantially the same proportions as
their ownership of stock of the Company.     (u)   “Phantom Stock” shall mean
the right, granted pursuant to Section 9, to receive in cash or shares the Fair
Market Value of a share of Company Stock.     (v)   “Restricted Stock” shall
mean a share of Company Stock which is granted pursuant to the terms of
Section 8 hereof and which is subject to the restrictions set forth in
Section 8(d).     (w)   “Rule 16b-3” shall mean the Rule 16b-3 promulgated under
the Exchange Act, as amended from time to time.     (x)   “Securities Act” shall
mean the Securities Act of 1933, as amended from time to time.     (y)   “Stock
Bonus” shall mean a bonus payable in shares of Company Stock granted pursuant to
Section 10.     (z)   “Subsidiary” shall mean a “subsidiary corporation” within
the meaning of Section 424(f) of the Code.     (aa)   “Vesting Date” shall mean
the date established by the Committee on which a share of Restricted Stock or
Phantom Stock may vest.

3. Stock Subject to the Plan

  (a)   Shares Available for Awards         The shares of Company Stock that may
be issued with respect to Awards made under the Plan may be authorized but
unissued Company Stock or authorized and issued Company Stock held in the
Company treasury (including authorized and issued shares of Company Stock
acquired or purchased by the Company and held by the Company as treasury
shares). Subject to the subsequent provisions of this Section 3, including the
adjustment provisions contained herein, the maximum number of shares of Company
Stock that may be delivered pursuant to Awards made under the Plan shall equal
the sum of: (i) 28,500,000 shares of Company Stock; (ii) any shares of Company
Stock previously reserved for issuance under the Company’s 1990 Long-Term
Incentive Plan (the “Prior Plan”), but which remain unissued as of June 14, 2002
and any shares of Company Stock that are represented by

 



--------------------------------------------------------------------------------



 



      awards granted under the Prior Plan which are forfeited, expire, or are
cancelled without delivery of shares of Company Stock; and (iii) any shares of
Company Stock that again become available for Awards pursuant to Section 3(e)
below. Notwithstanding the foregoing, the maximum number of shares of Company
Stock that may be issued pursuant to Incentive Stock Options shall be 28,500,000
shares.

  (b)   Individual Limitation         To the extent required by Section 162(m)
of the Code, the total number of shares of Company Stock subject to Awards
(including Awards which may be payable in cash but denominated as shares of
Company Stock, i.e., Phantom Stock), awarded to any employee shall not exceed
1,500,000 shares during any tax year of the Company in which the employee first
becomes employed by the Company or a Subsidiary, or 1,000,000 shares in any
other tax year of the Company (in each case subject to adjustment as provided
herein). In addition, for any tax year of the Company, the maximum number of
shares of Restricted Stock that may be granted to a Covered Employee for which
the lapse of the restrictions of Section 8(d) is subject to the attainment of
preestablished performance goals in accordance with Section 8(j) shall not
exceed 200,000 (subject to adjustment as provided herein).     (c)   Adjustment
for Change in Capitalization         In the event that any dividend or other
distribution is declared (whether in the form of cash, Company Stock, or other
property), or there occurs any recapitalization, Company Stock split, reverse
Company Stock split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other similar corporate
transaction or event, unless the Committee determines that it is otherwise
inappropriate, (1) the number and kind of shares of Company Stock which may
thereafter be issued in connection with Awards, (2) the number and kind of
shares of Company Stock issued or issuable in respect of outstanding Awards,
(3) the exercise price, grant price or purchase price relating to any Award, and
(4) the maximum number of shares subject to Awards which may be awarded to any
employee during any tax year of the Company shall be equitably adjusted as
necessary to prevent the dilution or enlargement of the rights of Participants
and Nonemployee Directors without change in the aggregate purchase price;
provided that, with respect to Incentive Stock Options, such adjustment shall be
made in accordance with Section 424 of the Code.     (d)   Adjustment for Change
or Exchange of Shares for Other Consideration         In the event the
outstanding shares of Company Stock shall be changed into or exchanged for any
other class or series of capital stock or cash, securities or other property
pursuant to a recapitalization, reclassification, merger, consolidation,
combination or similar transaction (“Transaction”), then, unless otherwise
determined by the Committee in its sole and absolute discretion, (1) each Option
shall thereafter become exercisable for the number and/or kind of capital stock,
and/or the amount of cash, securities or other property so distributed, into
which the shares of Company Stock subject to the Option would have been changed
or exchanged had the Option been exercised in full prior to such transaction,
provided that, if the kind or amount of capital stock or cash, securities or
other property received in such transaction is not the same for each outstanding
share, then the kind or amount of capital stock or cash, securities or other
property for which the Option shall thereafter become exercisable (or the other
Award shall thereafter represent) shall be the kind and amount so receivable per
share by a plurality of the shares of Company Stock, and provided further that,
if necessary, the provisions of the Option shall be appropriately adjusted so as
to be applicable, as nearly as may reasonably be, to any shares of capital
stock, cash, securities or other property thereafter issuable or deliverable
upon exercise of the Option, and (2) each Award that is not an Option and that
is not automatically changed in connection with the Transaction shall represent
the number and/or kind of shares of capital stock, and/or the amount of cash,
securities or other property so distributed, into which the number of shares of
Company Stock covered by the Award would have been changed or exchanged had they
been held by a shareholder of the Company.     (e)   Reuse of Shares

 



--------------------------------------------------------------------------------



 



      The following shares of Company Stock shall again become available for
Awards: (1) any shares subject to an Award that remain unissued upon the
cancellation, surrender, exchange or termination of such award for any reason
whatsoever and any shares of Restricted Stock forfeited, and (2) any previously
owned or withheld shares of Company Stock obtained by the Participant pursuant
to an Option exercise and received by the Company (whether by actual delivery or
attestation) in exchange for Option shares upon a Participant’s exercise of an
Option, as permitted under Section 7(c)(3) hereof.

4. Administration of the Plan
     The Plan shall be administered by the Committee. The Committee shall have
the authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the type and
number of Awards to be granted, the number of shares of Stock to which an Award
may relate and the terms, conditions, restrictions and performance criteria
relating to any Award; to determine whether, to what extent, and under what
circumstances an Award may be settled, canceled, forfeited, exchanged, or
surrendered; to make adjustments in the performance goals in recognition of
unusual or nonrecurring events affecting the Company or the financial statements
of the Company (to the extent not inconsistent with Section 162(m) of the Code,
if applicable), or in response to changes in applicable laws, regulations, or
accounting principles; to construe and interpret the Plan and any Award; to
prescribe, amend and rescind rules and regulations relating to the Plan; to
determine the terms and provisions of Agreements; and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
     The Committee may, in its sole and absolute discretion, without amendment
to the Plan, (a) accelerate the date on which any Option granted under the Plan
becomes exercisable, waive or amend the operation of Plan provisions respecting
exercise after termination of employment or otherwise adjust any of the terms of
such Option, and (b) subject to Section (b) hereof, accelerate the Vesting Date,
or waive any condition imposed hereunder, with respect to any share of
Restricted Stock, Phantom Stock or other Award or otherwise adjust any of the
terms applicable to any such Award. Except pursuant to the operation of Section
3(c) or 3(d), the Committee shall not have the authority to decrease the
exercise price of Options granted under the Plan.
5. Eligibility
     The persons who shall be eligible to receive Awards pursuant to the Plan
shall be such employees of the Company (including officers of the Company,
whether or not they are directors of the Company), Nonemployee Directors and
nonemployee service providers and consultants, in each case as the Committee
shall select from time to time. Nonqualified Stock Options shall be granted to
Nonemployee Directors in accordance with the provisions of Section 12 hereof and
as otherwise determined by the Committee. The grant of any Award hereunder at
any time to any employee, service provider or consultant shall not entitle such
person to a grant of an Award at any future time.
6. Awards Under the Plan; Agreement
     The Committee may grant Options, shares of Restricted Stock, shares of
Phantom Stock, Stock Bonuses and Other Awards in such amounts and with such
terms and conditions as the Committee shall determine, subject to the provisions
of the Plan. Nonqualified Stock Options shall be granted to Nonemployee
Directors in accordance with Section 12 hereof.
     Each Award granted under the Plan (except an unconditional Stock Bonus)
shall be evidenced by an Agreement which shall contain such provisions as the
Committee may in its sole discretion deem necessary or desirable which are not
in conflict with the terms of the Plan. By accepting an Award, a Participant
thereby agrees that the award shall be subject to all of the terms and
provisions of the Plan and the applicable Agreement.
7. Options

  (a)   Identification of Options

 



--------------------------------------------------------------------------------



 



      Each Option shall be clearly identified in the applicable Agreement as
either an Incentive Stock Option or a Nonqualified Stock Option.     (b)  
Exercise Price         Each Agreement with respect to an Option shall set forth
the amount (the “option exercise price”) payable by the grantee to the Company
upon exercise of the Option. The option exercise price per share shall be
determined by the Committee; provided, however, that the option exercise price
shall in no event be less than the Fair Market Value of a share of Company Stock
on the date the Option is granted.     (c)   Term and Exercise of Options

  (1)   Unless the applicable Agreement provides otherwise, an Option shall
become cumulatively exercisable as to 20% of the shares covered thereby on each
of the first, second, third, fourth, and fifth anniversaries of the date of
grant. The Committee shall determine the expiration date of each Option;
provided, however, that no Incentive Stock Option shall be exercisable more than
ten (10) years after the date of grant.     (2)   To the extent that an Option
to purchase shares is not exercised by a Participant when it becomes initially
exercisable, it shall not expire but carry forward and shall be exercisable
until its expiration or as provided by Section 7(e) hereof. If any Option is
exercisable in the amount of one hundred (100) or more full shares of Company
stock, the Company shall not be obligated to permit the partial exercise of such
exercisable Option for less than one hundred (100) full shares.     (3)   An
Option shall be exercised by delivering notice as specified in the Agreement on
the form of notice provided by the Company. Payment for shares of Company Stock
purchased upon the exercise of an Option shall be made on the effective date of
such exercise by one or a combination of the following means: (A) in cash or by
personal check, certified check, bank cashier’s check or wire transfer; (B) in
shares of Company Stock owned by the Participant for at least six months prior
to the date of exercise and valued at their Fair Market Value on the effective
date of such exercise; or (C) by any such other methods as the Committee may
from time to time authorize. In the case of a Participant or Nonemployee
Director who is subject to Section 16 of the Exchange Act, the Company may
require that the method of making such payment be in compliance with Section 16
and the rules and regulations thereunder. Any payment in shares of Company Stock
shall be effected by the delivery of such shares to the Secretary of the
Company, duly endorsed in blank or accompanied by stock powers duly executed in
blank, together with any other documents and evidences as the Secretary of the
Company shall require.     (4)   Certificates for shares of Company Stock
purchased upon the exercise of an Option shall be issued in the name of or for
the account of the Participant, Nonemployee Director or other person entitled to
receive such shares, and delivered to the Participant, Nonemployee Director or
such other person as soon as practicable following the effective date on which
the Option is exercised.

  (d)   Limitations on Incentive Stock Options

  (1)   To the extent that the aggregate Fair Market Value of shares of Company
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year under the Plan and any
other stock option plan of the Company or a Subsidiary shall exceed $100,000,
such Options shall be treated as Nonqualified Stock Options. Such Fair Market
Value shall be determined as of the date on which each such Incentive Stock
Option is granted.     (2)   No Incentive Stock Option may be granted to an
individual if, at the time of the proposed grant, such individual owns (or is
deemed to own under the Code) stock

 



--------------------------------------------------------------------------------



 



      possessing more than ten percent of the total combined voting power of all
classes of stock of the Company unless (A) the exercise price of such Incentive
Stock Option is at least 110% of the Fair Market Value of a share of Company
Stock at the time such Incentive Stock Option is granted, and (B) such Incentive
Stock Option is not exercisable after the expiration of five years from the date
such Incentive Stock Option is granted.

  (e)   Effect of Termination of Employment

  (1)   In the event that the employment of a Participant with the Company shall
terminate for any reason other than (A) Cause, as defined in the Agreement, or
(B) death, the Options granted to such Participant, to the extent that they are
exercisable at the time of such termination, shall remain exercisable for such
period as may be provided in the Agreement (or as may be provided by the
Committee), but in no event following the expiration of its term. The treatment
of any Option that remains unexercisable as of the date of termination shall be
as set forth in the Agreement (or as may be otherwise determined by the
Committee).     (2)   In the event that the employment of a Participant with the
Company shall terminate on account of the death of the Participant, all Options
granted to such Participant that remain outstanding as of the date of death,
shall become fully exercisable and shall remain exercisable by the Participant’s
legal representatives, heirs or legatees for such period as may be provided in
the Agreement (or as otherwise may be determined by the Committee), but in no
event following the expiration of its term. Cessation of active employment or
service due to commencement of long-term disability as determined by the
Committee shall not be deemed to constitute a termination of employment or
service for purposes of the Plan, and during the continuance of such long-term
disability the individual shall be deemed to continue active employment or
service with the Company; provided, however, that the Committee may in its sole
discretion determine that a Participant’s long-term disability constitutes a
permanent disability and may deem such permanent disability to be a termination
of employment or service for any or all purposes under this Plan.     (3)   In
the event of the termination of a Participant’s employment for Cause, as defined
in the Agreement, all outstanding Options granted to such Participant shall
expire at the commencement of business on the date of such termination.

  (f)   Acceleration of Exercise Date Upon Change in Control         The
Committee in its sole and absolute discretion may provide, either at the time of
grant as provided in the Agreement or thereafter, that upon the occurrence of a
Change in Control, an Option granted under the Plan and outstanding at such time
shall (1) become immediately exercisable in whole or in part (in which case the
Committee shall determine the period during which such Option shall remain
exercisable), and/or (2) be canceled in exchange for the right to receive
property equivalent in value to such Option, as determined by the Committee.    
(g)   Leave of Absence

     In the case of any Participant on an approved leave of absence, the
Committee may make such provision respecting the continuance of the Option while
in the employ or service of the Company as it may deem equitable, except that in
no event may an Option be exercised after its expiration.
8. Restricted Stock

  (a)   Price

 



--------------------------------------------------------------------------------



 



      At the time of the grant of shares of Restricted Stock, the Committee
shall determine the price, if any, to be paid by the Participant for each share
of Restricted Stock subject to the Award.     (b)   Vesting Date         Subject
to Section 31 hereof, at the time of the grant of shares of Restricted Stock,
the Committee shall establish a Vesting Date or Vesting Dates with respect to
such shares. The Committee may divide such shares into classes and assign a
different Vesting Date for each class. Provided that all conditions to the
vesting of a share of Restricted Stock imposed pursuant to Section 8(c) are
satisfied, and except as provided in Section 8(h), upon the occurrence of the
Vesting Date with respect to a share of Restricted Stock, such share shall vest
and the restrictions of Section 8(d) shall lapse.     (c)   Conditions to
Vesting         Subject to Section 31 hereof, at the time of the grant of shares
of Restricted Stock, the Committee may impose such restrictions or conditions to
the vesting of such shares as it, in its absolute discretion, deems appropriate.
    (d)   Restrictions on Transfer Prior to Vesting         Prior to the vesting
of a share of Restricted Stock, no transfer of a Participant’s rights with
respect to such share, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted. Immediately upon any attempt to transfer such
rights, such share, and all of the rights related thereto, shall be forfeited by
the Participant.     (e)   Dividends on Restricted Stock         The Committee
in its discretion may require that any dividends paid on shares of Restricted
Stock be held in escrow until all restrictions on such shares have lapsed.    
(f)   Issuance of Certificates

  (1)   Reasonably promptly after the date of grant with respect to shares of
Restricted Stock, the Company shall cause to be issued a stock certificate,
registered in the name of or for the account of the Participant to whom such
shares were granted, evidencing such shares. Each such stock certificate shall
bear the following legend:

      The transferability of this certificate and the shares of stock
represented hereby are subject to the restrictions, terms and conditions
(including forfeiture provisions and restrictions against transfer) contained in
the Regeneron Pharmaceuticals, Inc. Amended and Restated 2000 Long Term
Incentive Plan and an Agreement entered into between the registered owner of
such shares and the Company. A copy of the Plan and Agreement is on file in the
office of the Secretary of the Company, 777 Old Saw Mill River Road, Tarrytown,
New York 10591-6707.

      Such legend shall not be removed until such shares vest pursuant to the
terms hereof.     (2)   Each certificate issued pursuant to this Section 8(f),
together with the stock powers relating to the shares of Restricted Stock
evidenced by such certificate, shall be held by the Company unless the Committee
determines otherwise.

  (g)   Consequences of Vesting

 



--------------------------------------------------------------------------------



 



      Upon the vesting of a share of Restricted Stock pursuant to the terms
hereof, the restrictions of Section 8(d) shall lapse with respect to such share.
Reasonably promptly after a share of Restricted Stock vests, the Company shall
cause to be delivered to the Participant to whom such shares were granted, a
certificate evidencing such share, free of the legend set forth in Section 8(f).
    (h)   Effect of Termination of Employment

  (1)   Except as the Committee in its sole and absolute discretion may
otherwise provide in the applicable Agreement, and subject to the Committee’s
amendment authority pursuant to Section 4, upon the termination of a
Participant’s employment for any reason other than Cause, any and all shares to
which restrictions on transferability apply shall be immediately forfeited by
the Participant and transferred to, and reacquired by, the Company; provided
that if the Committee, in its sole and absolute discretion, shall within thirty
(30) days after such termination of employment notify the Participant in writing
of its decision not to terminate the Participant’s rights in such shares, then
the Participant shall continue to be the owner of such shares subject to such
continuing restrictions as the Committee may prescribe in such notice. In the
event of a forfeiture of shares pursuant to this section, the Company shall
repay to the Participant (or the Participant’s estate) any amount paid by the
Participant for such shares. In the event that the Company requires a return of
shares, it shall also have the right to require the return of all dividends paid
on such shares, whether by termination of any escrow arrangement under which
such dividends are held or otherwise.     (2)   In the event of the termination
of a Participant’s employment for Cause, all shares of Restricted Stock granted
to such Participant which have not vested as of the date of such termination
shall immediately be returned to the Company, together with any dividends paid
on such shares, in return for which the Company shall repay to the Participant
any amount paid by the Participant for such shares.

  (i)   Effect of Change in Control         The Committee in its sole and
absolute discretion may provide, either at the time of grant or thereafter, that
upon the occurrence of a Change in Control, shares of Restricted Stock which
have not theretofore vested shall immediately vest in whole or in part and all
restrictions on such shares shall immediately lapse in whole or in part.     (j)
  Special Provisions Regarding Awards         Notwithstanding anything to the
contrary contained herein, Restricted Stock granted pursuant to this Section 8
to Covered Employees may be based on the attainment by the Company of
performance goals pre-established by the Committee, based on one or more of the
following criteria (in each case, as determined in accordance with generally
accepted accounting principles): (1) return on total shareholder equity;
(2) earnings per share of Company Stock; (3) net income (before or after taxes);
(4) earnings before interest, taxes, depreciation and amortization;
(5) revenues; (6) return on assets; (7) market share; (8) cost reduction goals;
(9) any combination of, or a specified increase in, any of the foregoing;
(10) the achievement of certain target levels of discovery and/or development of
products, including, without limitation, the regulatory approval of new
products; (11) the achievement of certain target levels of sales of new products
or licensing in or out of new drugs; (12) the achievement of certain research
and development objectives; (13) the formation of joint ventures, research or
development collaborations, or the completion of other corporate transactions;
and (14) such other criteria as the shareholders of the Company may approve. In
addition, such performance goals may be based upon the attainment of specified
levels of Company performance under one or more of the measures described above
relative to the performance of other corporations. To the extent permitted under
Section 162(m) of the Code (including, without limitation, compliance with any
requirements for shareholder approval), the Committee may designate additional
business criteria on which the performance goals may be based or adjust, modify
or amend the aforementioned business

 



--------------------------------------------------------------------------------



 



      criteria. Such shares of Restricted Stock shall be released from
restrictions only after the attainment of such performance measures has been
certified by the Committee.

9. Phantom Stock

  (a)   Vesting Date         Subject to Section 31 hereof, at the time of the
grant of shares of Phantom Stock, the Committee shall establish a Vesting Date
or Vesting Dates with respect to such shares. The Committee may divide such
shares into classes and assign a different Vesting Date for each class. Provided
that all conditions to the vesting of a share of Phantom Stock imposed pursuant
to Section 9(c) are satisfied, and except as provided in Section 9(d), upon the
occurrence of the Vesting Date with respect to a share of Phantom Stock, such
share shall vest.     (b)   Benefit Upon Vesting         Upon the vesting of a
share of Phantom Stock, the Participant shall be entitled to receive, within
thirty (30) days of the date on which such share vests, an amount, in cash
and/or shares of Company Stock, as determined by the Committee, equal to the sum
of (1) the Fair Market Value of a share of Company Stock on the date on which
such share of Phantom Stock vests, and (2) the aggregate amount of cash
dividends paid with respect to a share of Company Stock during the period
commencing on the date on which the share of Phantom Stock was granted and
terminating on the date on which such share vests.     (c)   Conditions to
Vesting         Subject to Section 31 hereof, at the time of the grant of shares
of Phantom Stock, the Committee may impose such restrictions or conditions to
the vesting of such shares as it, in its absolute discretion, deems appropriate,
to be contained in the Agreement.     (d)   Effect of Termination of Employment
        Except as the Committee in its sole and absolute discretion may
otherwise provide in the applicable Agreement, and subject to the Committee’s
amendment authority pursuant to Section 4, shares of Phantom Stock that have not
vested, together with any dividends credited on such shares, shall be forfeited
upon the Participant’s termination of employment for any reason.     (e)  
Effect of Change in Control         The Committee in its sole and absolute
discretion may provide, either at the time of grant or thereafter, that upon the
occurrence of a Change in Control, outstanding shares of Phantom Stock which
have not theretofore vested shall immediately vest in whole or in part and
payment in respect of such vested shares shall be made in accordance with the
terms of this Plan.     (f)   Special Provisions Regarding Awards        
Notwithstanding anything to the contrary contained herein, the vesting of
Phantom Stock granted pursuant to this Section 9 to Covered Employees may be
based on the attainment by the Company of one or more of the performance
criteria set forth in Section 8(j) hereof, in each case, as determined in
accordance with generally accepted accounting principles. No payment in respect
of any such Phantom Stock award shall be paid to a Covered Employee until the
attainment of the respective performance measures have been certified by the
Committee.

10. Stock Bonuses

 



--------------------------------------------------------------------------------



 



     In the event that the Committee grants a Stock Bonus, a certificate for the
shares of Company Stock constituting such Stock Bonus shall be issued in the
name of the Participant to whom such grant was made and delivered to such
Participant as soon as practicable after the date on which such Stock Bonus is
payable. Covered Employees shall be eligible to receive Stock Bonus grants
hereunder only after a determination of eligibility is made by the Committee, in
its sole discretion.
11. Other Awards
     Other forms of Awards (“Other Awards”) valued in whole or in part by
reference to, or otherwise based on, Company Stock may be granted either alone
or in addition to other Awards under the Plan. Subject to the provisions of the
Plan, the Committee shall have sole and complete authority to determine the
persons to whom and the time or times at which such Other Awards shall be
granted, the number of shares of Company Stock to be granted pursuant to such
Other Awards and all other conditions of such Other Awards, subject to
Section 31 hereof.
12. Nonemployee Director Formula Stock Options
     The provisions of this Section 12 shall apply only to grants of
Nonqualified Stock Options to Nonemployee Directors.

  (a)   General         Nonemployee Directors shall receive Nonqualified Stock
Options under the Plan. The exercise price per share of Company Stock
purchasable pursuant to a Nonqualified Stock Option granted to a Nonemployee
Director shall be the Fair Market Value of a share of Company Stock on the date
of grant.     (b)   Timing of Grant         On the first business day (i.e., a
day other than Saturday, Sunday or any other day in which the securities
exchange on which the Company Stock trades is closed) following January 1 of
each calendar year, each then serving Nonemployee Director shall be
automatically granted a Nonqualified Stock Option to purchase 15,000 shares of
Company Stock. In addition, on the date that shareholders approve this Plan,
each then Nonemployee Director shall be automatically granted a Nonqualified
Stock Option to purchase 5,000 shares of Company Stock.     (c)   Method and
Time of Payment         Each Nonqualified Stock Option granted under this
Section 12 shall be exercised in the manner described in Section 7(c)(3).    
(d)   Term and Exercisability         Each Nonqualified Stock Option granted
under this Section 12 shall (1) become cumulatively exercisable as to 33-1/3% of
the shares covered thereby on each of the first, second and third anniversaries
of the date that the Nonqualified Stock Option is granted and (2) expire ten
years from the date of grant. The exercisability of each Nonqualified Stock
Option granted to a Nonemployee Director shall be subject to an acceleration of
exercisability upon a Change in Control as described in Section 7(f).     (e)  
Termination         Except as the Committee in its sole and absolute discretion
may otherwise provide in an applicable Agreement, and subject to the Committee’s
amendment authority pursuant to Section 4, in the event of the termination of a
Nonemployee Director’s service with the Company other than for Cause, as defined
in the Agreement, any outstanding Nonqualified Stock Option held by such
Nonemployee Director under this Section 12, to the extent that it is exercisable
on the date of such termination, may be exercised by such Nonemployee

 



--------------------------------------------------------------------------------



 



      Director (or, if applicable, by his or her executors, administrator,
legatees or distributees) during such period as may be provided in the Agreement
(or as may be otherwise determined by the Committee) but in no event following
the expiration of such Nonqualified Stock Option, and the remainder of the
Nonqualified Stock Option which is not exercisable on the date of such
termination, shall expire at the commencement of business on the date of such
termination. In the event of the termination of a Nonemployee Director’s service
with the Company for Cause, as defined in the Agreement, all outstanding
Nonqualified Stock Options granted to such Nonemployee Director shall expire at
the commencement of business on the date of such termination. For purposes of
the Plan, any termination of a Nonemployee Director’s service with the Company
shall not be deemed to occur if the Nonemployee Director continues to serve as
consultant, employee or in any other capacity.

13. Rights as a Shareholder
     No person shall have any rights as a shareholder with respect to any shares
of Company Stock covered by or relating to any Award until the date of issuance
of a stock certificate with respect to such shares. Except as otherwise
expressly provided in Section 3(c), no adjustment to any Award shall be made for
dividends or other rights for which the record date occurs prior to the date
such stock certificate is issued.
14. No Employment Rights; No Right to Award
     Nothing contained in the Plan or any Agreement shall confer upon any
Participant any right with respect to the continuation of employment by the
Company or interfere in any way with the right of the Company, subject to the
terms of any separate employment agreement to the contrary, at any time to
terminate such employment or to increase or decrease the compensation of the
Participant.
     No person shall have any claim or right to receive an Award hereunder. The
Committee’s granting of an Award to a participant at any time shall neither
require the Committee to grant any other Award to such Participant or other
person at any time or preclude the Committee from making subsequent grants to
such Participant or any other person.
15. Securities Matters

  (a)   The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of any interests in the Plan or any shares of
Company Stock to be issued hereunder or to effect similar compliance under any
state laws. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to cause to be issued or delivered any certificates evidencing
shares of Company Stock pursuant to the Plan unless and until the Company is
advised by its counsel that the issuance and delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Company Stock are
traded. The Committee may require, as a condition of the issuance and delivery
of certificates evidencing shares of Company Stock pursuant to the terms hereof,
that the recipient of such shares make such agreements and representations, and
that such certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable.     (b)   The transfer of any shares
of Company Stock hereunder shall be effective only at such time as counsel to
the Company shall have determined that the issuance and delivery of such shares
is in compliance with all applicable laws, regulations of governmental authority
and the requirements of any securities exchange on which shares of Company Stock
are traded. The Committee may, in its sole discretion, defer the effectiveness
of any transfer of shares of Company Stock hereunder in order to allow the
issuance of such shares to be made pursuant to registration or an exemption from
registration or other methods for compliance available under federal or state
securities laws. The Committee shall inform the Participant in writing of its
decision to defer the effectiveness of a transfer. During the period of such
deferral in connection with the exercise of an Option, the Participant may, by
written notice, withdraw such exercise and obtain the refund of any amount paid
with respect thereto.

16. Withholding Taxes

 



--------------------------------------------------------------------------------



 



     Whenever cash is to be paid pursuant to an Award, the Company shall have
the right to deduct therefrom an amount sufficient to satisfy any federal, state
and local withholding tax requirements related thereto.
     Whenever shares of Company Stock are to be delivered pursuant to an Award,
the Company shall have the right to require the Participant to remit to the
Company in cash an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto. With the approval of the
Committee, a Participant may satisfy the foregoing requirement by electing to
have the Company withhold from delivery shares of Company Stock having a value
equal to the minimum amount of tax required to be withheld. Such shares shall be
valued at their Fair Market Value on the date of which the amount of tax to be
withheld is determined. Fractional share amounts shall be settled in cash. Such
a withholding election may be made with respect to all or any portion of the
shares to be delivered pursuant to an Award.
17. Notification of Election Under Section 83(b) of the Code
     If any Participant shall, in connection with the acquisition of shares of
Company Stock under the Plan, make the election permitted under Section 83(b) of
the Code, such Participant shall notify the Company of such election within ten
(10) days of filing notice of the election with the Internal Revenue Service.
18. Notification Upon Disqualifying Disposition Under Section 421(b) of the Code
     Each Agreement with respect to an Incentive Stock Option shall require the
Participant to notify the Company of any disposition of shares of Company Stock
issued pursuant to the exercise of such Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions),
within ten (10) days of such disposition.
19. Amendment or Termination of the Plan
     The Board of Directors may, at any time, suspend or terminate the Plan or
revise or amend it in any respect whatsoever; provided, however, that
shareholder approval shall be required if and to the extent the Board of
Directors determines that such approval is appropriate for purposes of
satisfying Sections 162(m) or 422 of the Code or Rule 16b-3 or other applicable
law. Awards may be granted under the Plan prior to the receipt of such
shareholder approval but each such grant shall be subject in its entirety to
such approval and no award may be exercised, vested or otherwise satisfied prior
to the receipt of such approval. Nothing herein shall restrict the Committee’s
ability to exercise its discretionary authority pursuant to Section 4, which
discretion may be exercised without amendment to the Plan. No action hereunder
may, without the consent of a Participant, reduce the Participant’s rights under
any outstanding Award.
20. Transferability
     Upon the death of a Participant or Nonemployee Director, outstanding Awards
granted to such Participant or Nonemployee Director may be exercised only by the
executor or administrator of the Participant’s or Nonemployee Director’s estate
or by a person who shall have acquired the right to such exercise by will or by
the laws of descent and distribution. No transfer of an Award by will or the
laws of descent and distribution shall be effective to bind the Company unless
the Committee shall have been furnished with (a) written notice thereof and with
a copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the transfer, and (b) an agreement by the transferee
to comply with all the terms and conditions of the Award that are or would have
been applicable to the Participant or Nonemployee Director and to be bound by
the acknowledgments made by the Participant or Nonemployee Director in
connection with the grant of the Award.
     During the lifetime of a Participant or Nonemployee Director, the Committee
may, in its sole and absolute discretion, permit the transfer of an outstanding
Option, unless such Option is an Incentive Stock Option and the Committee and
the Participant intends that it shall retain such status. Subject to the
approval of the Committee and to any conditions that the Committee may
prescribe, a Participant or Nonemployee Director may, upon providing written
notice to the Secretary of the Company, elect to transfer any or all Options
granted to such Participant pursuant to the Plan to members of his or her
immediate family (including, but not limited to, children, grandchildren and
spouse or to trusts for the benefit of such immediate family members or to
partnerships in which such family members are the only partners) or to other
persons or entities approved by the Committee; provided, however, that no such
transfer by any Participant or Nonemployee Director may be made in exchange for
consideration.

 



--------------------------------------------------------------------------------



 



21. Expenses and Receipts
     The expenses of the Plan shall be paid by the Company. Any proceeds
received by the Company in connection with any Award shall be used for general
corporate purposes.
22. Failure to Comply
     In addition to the remedies of the Company elsewhere provided for herein,
failure by a Participant or Nonemployee Director (or beneficiary) to comply with
any of the terms and conditions of the Plan or the applicable Agreement, unless
such failure is remedied by such Participant or Nonemployee Director (or
beneficiary) within ten days after notice of such failure by the Committee,
shall be grounds for the cancellation and forfeiture of such Award, in whole or
in part, as the Committee, in its absolute discretion, may determine.
23. Effective Date and Term of Plan
     The Plan shall be subject to the requisite approval of the shareholders of
the Company. In the absence of such approval, any Awards shall be null and void.
Unless earlier terminated by the Board of Directors, the right to grant Awards
under the Plan shall terminate on December 31, 2013. Awards outstanding at Plan
termination shall remain in effect according to their terms and the provisions
of the Plan.
24. Applicable Law
     Except to the extent preempted by any applicable federal law, the Plan
shall be construed and administered in accordance with the laws of the State of
New York without reference to its principles of conflicts of law.
25. Participant Rights
     No Participant shall have any claim to be granted any award under the Plan,
and there is no obligation for uniformity of treatment for Participants. Except
as provided specifically herein, a Participant or a transferee of an Award
(including a transferee of a Nonemployee Director) shall have no rights as a
shareholder with respect to any shares covered by any Award until the date of
the issuance of a Company Stock certificate to him or her for such shares.
26. Unfunded Status of Awards
     The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Agreement
shall give any such Participant any rights that are greater than those of a
general creditor of the Company.
27. No Fractional Shares
     No fractional shares of Company Stock shall be issued or delivered pursuant
to the Plan. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
28. Beneficiary
     A Participant or Nonemployee Director may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant or Nonemployee Director, the executor or
administrator of the Participant’s or Nonemployee Director’s estate shall be
deemed to be the grantee’s beneficiary.
29. Interpretation
     The Plan is designed and intended to comply with Rule 16b-3 and, to the
extent applicable, with Sec-

 



--------------------------------------------------------------------------------



 



tions 162(m) and 409A of the Code, and all provisions hereof shall be construed
in a manner to so comply.
30. Severability
     If any provision of the Plan is held to be invalid or unenforceable, the
other provisions of the Plan shall not be affected but shall be applied as if
the invalid or unenforceable provision had not been included in the Plan.
31. Certain Limitations on Vesting of Awards Other than Options and Stock
Appreciation Rights.
     Notwithstanding any provisions of the Plan to the contrary (but subject to
the last two sentences of this Section 31), if the vesting condition for any
Award (other than an Option or a stock appreciation right) made to a Participant
who is an employee is based solely upon continued employment for a period of
time, such vesting period shall not be less than 36 months for the vesting of
the entire Award; provided that one third of each such Award may vest on each
anniversary of the date of grant prior to the completion of such 36 month
period. If the vesting condition for any Award (other than an Option or a stock
appreciation right) made to a Participant who is an employee is based upon the
attainment of specified performance measures, such performance vesting period
shall not be less than one (1) year. The provisions of this Section 31 shall not
be construed to limit the authority of the Committee to provide for accelerated
vesting upon a Change in Control or upon a termination of a Participant’s
employment and shall not apply to awards granted prior to April 28, 2008. In
addition, the Committee may, in its discretion, grant Awards after April 28,
2008 with respect to not more than 1,000,000 shares of Company Stock which do
not comply with the conditions of this Section 31 (for the avoidance of doubt it
being understood that this Section 31 does not limit or restrict in any way the
vesting conditions that may be applicable to Awards consisting of Options or
stock appreciation rights).

 